Citation Nr: 1015949	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio.  Jurisdiction of the case 
resides with the Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a heart disorder.  Specifically, in his January 2002 
claim (VA Form 21-526), the Veteran indicated that he had 
rheumatic fever when he was 10 or 12 years old, and it left 
him with a heart murmur that was not detected at service 
enlistment.  The Veteran alleges that this heart condition 
was worsened by active duty.  In his VA Form 9, the Veteran 
appears to be arguing that his heart condition began during 
service.  In any event, he contends that he had heart 
symptoms during service and that he has had similar ongoing 
heart symptoms ever since service.

The service treatment records show that the February 1955 
enlistment examination report reveals normal heart 
examination.  A service treatment record from 1956 notes that 
the Veteran complained of pains in his heart region.  The 
pains were noted to be occasional, and present for two 
months.  Examination revealed that heart actions were normal, 
there was no murmur, and pulse and blood pressure were 
normal.  The March 1959 separation examination report shows 
normal heart examination.  It was noted that the Veteran had 
rheumatic fever at age 10 or 12, and that there were no 
complications or sequela.  

The first post-service medical evidence of heart problems is 
from 1983 (the diagnosis was ventricular tachycardia, Wolff-
Parkinson-White syndrome), which is over 20 years after the 
Veteran separated from active service.  However, the Veteran 
indicated that he has suffered from the same heart symptoms 
ever since service.  He also submitted a letter from his wife 
which states that the Veteran has had problems with his 
heart, to include an irregular heart beat, at least since 
January 1960, when the two were married.

The Board notes that the Veteran has not undergone a VA 
examination for the purpose of determining the nature and 
etiology of his heart disorder.  In this regard, a VA 
examination or opinion is necessary if the evidence of record 
(a) contains competent evidence that the claimant has a 
current disorder, or persistent or recurrent symptoms of 
disorder; (b) establishes that the veteran suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disorder or symptoms may be associated with the veteran's 
service or other service-connected disorder, and (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disorder or 
symptoms of disorder subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even 
where not corroborated by contemporaneous medical evidence).  

In this case, there is evidence in the service treatment 
records of complaints of pain in the heart region.  Although 
there was no formal diagnosis of any heart disorder at that 
time or at the time of service separation, the Veteran is 
competent to report that he has experienced similar heart 
symptoms since military service.  As such, the Board finds 
that a VA examination is warranted.

The Board notes that the record discloses that the Veteran 
has a complex medical history and complex history of cardiac 
disorders.  In particular, the claims files reflect that the 
Veteran has undergone implantation of a cardiac pacemaker, 
but the records of such surgery do not appear to be 
associated with the claims file.  The claims file suggests 
that the Veteran has been treated for a cardiac disorder on 
several occasions for which no record is associated with the 
claims files.  The Veteran should be afforded the opportunity 
to identify or submit all evidence of treatment for cardiac 
disorders, especially the cardiac disorder for which he seeks 
service connection, apparently, Wolff-Parkinson-White 
syndrome, claimed as sudden cardiac death syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the facility 
at which a cardiac pacemaker was implaneted.  
Ask the Veteran to identify any non-VA 
providers who treated him for a cardiac 
disoder, and ask the Veteran to idnetifiy 
facilities at which he was treated for cardiac 
diosders.  

2.  Obtain available VA records related to a 
cardiac diosder, including Wolff-Parkinson-
White syndrome, sicne 1983.  

3.  Afford the Veteran an opportunity to 
identify any alternative records, such as 
clinical examinations for purposes of 
education or employment, or statements from 
fellow employees, supervisors, family members, 
or other individuals who may have observed 
relevant symptoms.  

4.  SSA should be contacted, and SSA 
records associated with the grant of 
disability benefits to the Veteran should 
be requested, as well as any current SSA 
records from the time of the grant of 
benefits to the present.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file. If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

5.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present heart disorder.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present heart disorder as to whether it 
is at least as likely as not (ie., a 50 
percent or better probability) that the 
disorder is etiologically related to 
service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner is 
unable to reach an opinion without resorting 
to mere speculation, please state the reason 
why speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).  If there 
are insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant testing, 
specialist's opinion, or other information 
needed.  

6.  Then, after any other indicated 
development is completed, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before returning 
the claims file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlect
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


